United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.H., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Loma Linda, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-218
Issued: April 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 7, 2012 appellant filed a timely appeal of a July 2, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying his claim for continuation of
pay. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s claim for continuation of pay.
On appeal, appellant contends that he did not file a workers’ compensation claim or
request continuation of pay within 30 days of his injury because he was misinformed about the
filing of a claim. Following his February 6, 2012 injury, he was advised by his postmaster that
he could not file a claim since he had not clocked in at work before the accident.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 20, 2012 appellant, then a 59-year-old city carrier, filed a traumatic injury
claim, Form CA-1, alleging that at 7:25 a.m. on February 6, 2012 he sustained a right thumb
sprain due to an inability to safely ride his motorcycle. He stopped work on February 7, 2012.
Appellant’s regular work hours were from 7:30 a.m. to 4:00 p.m.
The employing establishment controverted the claim, contending that appellant’s injury
was not reported on a Form CA-1 within 30 days following the injury. It received notice of the
claim on April 23, 2012. The employing establishment contended that appellant was not in the
performance of duty at the time of the incident.
On June 18, 2012 appellant further described the February 6, 2012 incident. While
getting ready to park his motorcycle in the employee parking lot, it slipped on loose gravel
causing him to fall and dislocate his right thumb which required medical care. At the time of
injury, appellant was dressed in his postal uniform and was within five minutes of clocking in to
report for duty. He reported his injury to the postmaster on the day of the injury.
By letter dated July 2, 2012, OWCP accepted appellant’s claim for a closed dislocation
and sprain of the right thumb. It found that he was within the performance of duty since he was
sufficiently within the time frame for beginning work (five minutes) and was on the employing
establishment’s premises in the parking lot at the time of injury. OWCP found that appellant
was not entitled to continuation of pay, however, on the grounds that his claim was not filed
within 30 days of the date of injury. It advised him that “If your injury results in lost time from
work, you may claim compensation using Form CA-7.”
LEGAL PRECEDENT
Section 8118(a) of FECA authorizes continuation of pay, not to exceed 45 days, to an
employee who has filed a claim for a period of wage loss due to a traumatic injury with his or her
immediate superior on a form approved by the Secretary of Labor within the time specified in
section 8122(a)(2) of this title.2 This latter section provides that written notice of injury shall be
given within 30 days.3 The context of section 8122 makes clear that this means within 30 days
of the injury.4
OWCP regulations provide, in pertinent part, that to be eligible for continuation of pay,
an employee must: (1) have a traumatic injury which is job related and the cause of the disability
and/or the cause of lost time due to the need for medical examination and treatment; (2) file
Form CA-1 within 30 days of the date of the injury (but if that form is not available, using

2

Id. at § 8118(a).

3

Id. at § 8122(a)(2).

4

Robert M. Kimzey, 40 ECAB 762, 763-64 (1989); Myra Lenburg, 36 ECAB 487, 489 (1985).

2

another form would not alone preclude receipt); and (3) begin losing time from work due to the
traumatic injury within 45 days of the injury.5
The Board has held that section 8122(d)(3) of FECA,6 which allows OWCP to excuse
failure to comply with the time limitation provision for filing a claim for compensation because
of exceptional circumstances, is not applicable to section 8118(a), which sets forth the filing
requirements for continuation of pay. Thus, there is no provision in the law for excusing an
employee’s failure to file a claim within 30 days of the employment injury.7
ANALYSIS
Appellant filed a written notice of injury on April 20, 2012 more than two months after
his injury on February 6, 2012. The Board notes that his oral notice of injury to his supervisor
on February 6, 2012 is not determinative of whether he is entitled to continuation of pay under
section 8118(a).8 There is no provision in FECA for excusing a late filing and appellant is not
entitled to continuation of pay.9 This is so regardless of any failure on the part of the employing
establishment10 or the local FECA representative. The Board finds that appellant was not
entitled to continuation of pay as he did not file within the requisite 30 days from the date of
injury.
Appellant argued on appeal that he did not file a workers’ compensation claim or request
continuation of pay within 30 days of his injury because he was misinformed by his postmaster
that he could not file a claim since he had not clocked in at work before the accident. As noted,
there is no excuse for failing to file notice of injury within 30 days of its occurrence. As OWCP
noted, its decision denying continuation of pay does not affect appellant’s ability to file a claim
for wage-loss benefits through a Form CA-7, for any disability or period of wage loss caused by
the accepted employment injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant is not entitled to continuation of pay.

5

20 C.F.R. § 10.205(a)(1-3). See also J.M., Docket No. 09-1563 (issued February 26, 2010).

6

5 U.S.C. § 8122(d)(3).

7

Dodge Osborne, 44 ECAB 849, 855 (1993).

8

See J.M., supra note 5.

9

Supra note 7.

10

See 20 C.F.R. § 10.211 (the employer’s responsibilities in continuation of pay cases).

3

ORDER
IT IS HEREBY ORDERED THAT the July 2, 2012 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 5, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

